Case 9:18-cv-80176-BB Document 608 Entered on FLSD Docket 08/03/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                             Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

         defendant.


                                      JOINT MOTION TO SEAL

         In accordance with the Court’s Order on the parties’ Joint Motion to Extend Certain

  Pretrial Deadlines [D.E. 607], the parties will re-file single transcripts reflecting all designations,

  objections and counter-designations today. The transcript of a third-party deponent has been

  marked confidential in its entirety pursuant to the parties’ stipulation [D.E. 467], and pursuant to

  the Court’s Order dated June 29, 2020 [D.E. 603].

         For the foregoing reasons, the parties ask the Court to authorize them to file the deposition

  of the confidential third-party deponent under seal.



  August 3, 2020
Case 9:18-cv-80176-BB Document 608 Entered on FLSD Docket 08/03/2020 Page 2 of 2



   Respectfully submitted,                                Respectfully submitted,

   Attorneys for Plaintiffs                               Attorneys for Dr. Craig Wright

   ROCHE CYRULNIK FREEDMAN LLP                            RIVERO MESTRE LLP
   200 S. Biscayne Blvd., Suite 5500                      2525 Ponce de Leon Boulevard, Suite 1000
   Miami, Florida 33131                                   Miami, Florida 33134
   Tel. (305) 306-9211                                    Telephone: (305) 445-2500
   Email: vel@rcfllp.com                                  Fax: (305) 445-2505
   Email: kyle@rcfllp.com                                 Email: amcgovern@riveromestre.com
   Email: jdelich@rcfllp.com                              Email: arivero@rivermestre.com
                                                          Email: zkass@riveromestre.com
   s/ Velvel (Devin) Freedman                             Email: zmarkoe@riveromestre.com
   VELVEL (DEVIN) FREEDMAN, ESQ.                          Email: receptionist@riveromestre.com
   Florida Bar No. 99762
   KYLE ROCHE, ESQ. – Admitted Pro Hac Vice    By: /s/ Amanda McGovern
   JOSEPH DELICH, ESQ. – Admitted Pro Hac Vice AMANDA MCGOVERN
                                               Florida Bar No. 964263
                                               ANDRES RIVERO
   BOIES SCHILLER FLEXNER LLP                  Florida Bar No. 613819
   Andrew S. Brenner, Esq.                     SCHNEUR KASS
   100 SE 2nd Street, Suite 2800               Florida Bar No. 100554
   Miami, Florida 33131                        ZAHARAH MARKOE
   Email: abrenner@bsfllp.com                  Florida Bar No. 504734




                                  CERTIFICATE OF SERVICE

         I certify that on August 3, 2020, I electronically filed this document with the Clerk of

  the Court using CMIECF. I also certify that this document is being served today on all counsel

  of record by transmission of Notices of Electronic Filing generated by CMIECF.

                                                       /s/ Zaharah Markoe
                                                       ZAHARAH MARKOE




                                                   2
